EXHIBIT 10.42

 

CONFIDENTIAL

 

January 27, 2005

 

Michael J. Gast, MD, PhD

111 Augusta Drive

West Chester, PA 19382

 

Dear Michael:

 

I am pleased to offer you the position of Executive Vice President and Chief
Medical Officer with Genaera Corporation, reporting to Roy C. Levitt, MD,
President and Chief Executive Officer. Your base salary will be $25,000.00 per
month ($300,000/year).

 

Contingent upon your acceptance of this offer, it is expected that the
Compensation Committee of the Board of Directors will grant to you at its next
meeting options to purchase 100,000 shares of Genaera Common Stock, and a grant
of 50,000 shares of restricted stock. The exercise price of your stock options
will be set at the fair market value of the underlying common stock on the later
of the date of the Board of Directors grants the options (typically its next
meeting) or your start date. These options will have a term of 10 years and vest
at the rate of 25% per year. As with all Genaera options, the grant will be
subject to execution of a stock option agreement in the form specified by the
Compensation Committee.

 

If Genaera terminates your employment without cause (“cause” is defined in
Genaera’s 2004 Stock Based Incentive Compensation Plan, referred to as the
“Plan”) after you are employed, you will receive your monthly base salary for
(6) six months following your termination date or until you secure full time
employment elsewhere, whichever period is shorter. “Cause” pursuant to
subsection (iv) of Section 2.4 of the Plan relating to breach of an employment
or consulting agreement shall be interpreted to constitute cause for purposes of
this letter agreement only if the breach remains uncured after reasonable
written notice to you of the breach or if the breach by its nature is not
curable, then no cure period shall be required.

 

In the event Genaera terminates your employment without cause after the first
(6) six months of your employment, you will receive your monthly salary for
twelve (12) months following your termination date or until you have secured
full-time employment elsewhere, whichever period is shorter. As a condition of
receiving the severance pay described in this paragraph, you will be required to
execute a general release, including a non-disparagement clause, in a form
acceptable to Genaera.

 

Upon the commencement of your employment with the Company, you will be expected
to execute the Company’s Drug-Free Workplace Policy, Proprietary Information
Agreement, Policy Statement on Insider Information and Insider Trading, Sexual
Harassment Policy, and Conflicts of Interest Policy, each in the form provided
in this packet. Genaera may have already provided you with certain of its
confidential business or scientific information, which it expects you to keep
confidential, and to use only to further Genaera’s legitimate business
interests. Just as Genaera expects you to keep confidential its business or
scientific information, Genaera also expects you to honor your obligations to
your former employers with respect to maintaining the confidentiality of their
business or scientific information. You have disclosed to Genaera that Wyeth,
your prior employer, has asked you to write several scientific papers and attend
certain meetings over the next several weeks. You also mentioned that
communications related to completion of these matters may continue on an
occasional basis for a month or so thereafter. For the avoidance of doubt,
Genaera acknowledges that these activities do not constitute a conflict of
interest for purposes of Genaera’s policies and do not constitute an
inappropriate relationship with a competitor under Genaera’s Code of Business
Conduct and Ethics.

 

You will be eligible for twenty-five (25) vacation days per year starting in
2005. Vacation accrues proportionate to months employed. Employees are
encouraged to take their vacations yearly. However, up to five (5) days of
unused vacation time can be carried over into next year with supervisor
approval. In addition, you will be eligible for the benefits package available
to all employees. Enclosed is a summary of benefits. We



--------------------------------------------------------------------------------

Michael Gast

Page 2

 

understand that you have certain professional and personal commitments made
prior to this offer of employment that require you to be absent from Genaera on
a number of days prior to February 28. Between your start date and February 28,
2005 you will only be available for specific agreed days and Genaera will pay
you only for days actually worked at a prorated rate based on your agreed
monthly compensation.

 

You are being hired as a Section 16 Officer of Genaera, and as such will be
included in indemnification provided pursuant to the Corporation’s Bylaws and
Certificate of Corporation. You will also be a covered person under Genaera’s
Director and Officers insurance coverage.

 

All the terms and conditions of this Agreement shall be binding upon and inure
to the benefit and be enforceable by the respective heirs, representative heirs,
representatives, successors (including any successor as a result of a merger or
similar reorganization) and assigns of the parties hereto, except that your
duties and responsibilities hereunder are of a personal nature and shall not be
assignable in whole or in part by you.

 

We look forward to your joining us at Genaera Corporation. Please indicate your
acceptance of this offer, which is for at will employment, by your signature
below. We have agreed that your start date will be Monday, February 7, 2005 at
8:30 AM. Please do not hesitate to speak with me concerning any questions you
may have.

 

Sincerely,

/S/  ROY C. LEVITT

--------------------------------------------------------------------------------

Roy C. Levitt

President & Chief Executive Officer

 

Accepted: /S/  MICHAEL J. GAST            

Date: 2/3/05                                               